Stevens, J. (dissenting).
I would reverse the order and deny the plaintiff’s motion for summary judgment. The action seeks to recover $75,000 which constitutes the limit of liability under an insurance policy for the mysterious disappearance of property specially insured ágainst such a risk. The answer consisted of a general denial and six affirmative defenses, the most important of which alleges that the loss was specifically excluded since it resulted from the infidelity, conversion, or a dishonest act of the assured or its agents.
Plaintiff corporation is the publisher of a picture encyclopedia for children. In connection with its publication a set of 2,108 original hand-drawn black ink sketches were produced on illustration boards, measuring 14 by 18 inches, by two processors, Bud Norton Associates, Inc., and Group Promotions, Inc. Apparently each of these processors was a one-man organiza*405tion which would subcontract the art work. The sketches were originally insured for $125,000, later reduced to $75,000 at the request of the defendant. November 13, 1958 a new policy was issued on the property for $75,000. An indorsement on the policy permitted the property to remain at the office of G-roup Promotions, Inc., and the property remained there for 11 months after the publication of the encyclopedia. No extraordinary precautions were taken to safeguard the allegedly valuable pictures at that location. Plaintiff states that in June, 1959 it decided to revise the format of the publication. In connection therewith plaintiff notified the defendant of its intention to transfer the property to Bud Norton Associates, Inc. A written indorsement was issued on the policy effective July 21, 1959, specifically naming Bud Norton Associates, Inc., as a processor with the limit of liability on the property at its premises in the same sum of $75,000. July 23, 1959, a Brinks, Inc., truck removed the art work from Group Promotions and delivered it to Bud Norton Associates, Inc., at suite 602, 480 Lexington Avenue, Manhattan. Plaintiff claims that sometime between 7:00 p.m. on Friday, July 24, and 10:00 a.m. Monday, July 27, 1959, and on or about July 26, 1959 the property was stolen from the Norton premises. Plaintiff notified the defendant. The defendant disclaimed liability and this action was instituted.
In cases involving insurance claims “ if the facts on which the application for summary judgment is based are exclusively within the knowledge of the moving party, or clearly not within the knowledge of the opponent ” the application will be denied. (Suslensky v. Metropolitan Life Ins. Co., 180 Misc. 624, 626 [App. Term, 1st Dept., 1943], affd. 267 App. Div. 812.) The rule is designed to prevent the perpetration of frauds upon companies who insure property exclusively within the control of an insured, which by its very nature is free from any external supervision. Such property is easily susceptible to willful loss or destruction. For that reason summary judgment is rarely granted in such cases when a loss allegedly occurs. In furtherance of this policy this court recently held that not only must the insured establish that the loss was covered by the terms of the policy but also that recovery is not barred by the exclusion provisions of the contract. (Sagorsky v. Malyon, 4 A D 2d 1016.)
Admittedly the defendant has had the benefit of extensive pretrial disclosure and investigation. The facts elicited raise sufficient issues as to whether recovery for the loss is excluded by the conditions of the contract. In a case of this nature plaintiff should be put to its proof at a trial.
*406The processor states that the property must have been stolen over the week end from its locked premises on the sixth floor of an office building located at 480 Lexington Avenue, Manhattan. There were no signs of any forcible entry. The property in question consisted of over 2,000 pages wrapped in 73 packages. Such a theft could hardly have been accomplished without the use of a truck or vehicle. Despite this, the alleged theft was accomplished without attracting the attention of the building watchman, elevator operator or other personnel. It was conceded that the property was valueless to anyone else. The pictures were copyrighted, and anyone who desired a set could have easily obtained them by purchasing the encyclopedia for $11.49. Thus, there is no apparent motive for the theft. Plaintiff states that the sketches were shipped to Bud Norton Associates, Inc., for the purpose of reprocessing them into a revised edition. The fact is that the first four volumes of the revised edition were completed in August of 1959, less than a month after the property was turned over for reprocessing. Bud Norton Associates, Inc., also stated that at the time of the loss there was little work to be done at its office. Plaintiff was aware that Bud Norton Associates, Inc., still owed $6,000 to various artists who had worked on the first edition. Indeed the plaintiff and its processor are codefendants in a lawsuit brought by one of these artists.
In light of the foregoing, sharp issues of credibility are presented. There is also a triable issue as to whether recovery is not barred by the exclusion provisions of the contract, and plaintiff should be put to its proof upon a trial.
The order should be reversed and summary judgment denied.
Breitel and Valeete, JJ., concur with Bastow, J.; Boteie, P. J., and Stevees, J., dissent in separate opinions.
Order entered on September 13, 1960, granting plaintiff’s motion for summary judgment and directing an assessment of damages, affirmed, with $20 costs and disbursements to the plaintiff-respondent.